Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions

2.	Claims 31-38 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group 2, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06.03.2022.

3.	Applicant’s election without traverse of Group 1 (which corresponds to claims 21-30) in the reply filed on 06.03.2022 is acknowledged.	
Oath/Declaration

4.	The Applicant’s oath/declaration has been reviewed by the Examiner and is found to conform to the requirements prescribed in 37 C.F.R. 1.63.




Information Disclosure Statement

5.	As required by M.P.E.P.  609(C), the Applicant' s submission of the Information Disclosure Statement (IDS) dated 12.10.2020 is acknowledged by the Examiner. The cited references have been considered in the examination of the claims. As required by M.P.E.P 609 C (2), a copy of the PTOL-1449 initialed, signed and dated by the Examiner is attached to the instant Office action.
Priority / Filing Date

6.	Applicant’s claim for priority of US Application filed on 08.29.2017 is acknowledged. The Examiner takes the US Application date of 08.29.2017 into consideration.
Claim Rejections - 35 USC § 101

7.	35 U.S.C. 101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


8.	Claims 21-30 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter, i.e., an abstract idea, and because the claim(s) as a whole, considering all claim elements both individually and in combination, do not integrate the abstract idea into a practical application or amount to significantly more than just an abstract idea. The claims are directed to an abstract idea. 

Exemplary claim 21 recites the following abstract concepts that are found to include “abstract idea”:

Limitation 1: receive sale data;

Limitation 2: determine a location; 

Limitation 3: pre-book checkout of a user;

Limitation 4: allow to monitor a progress;

Limitation 5: allow to dwell a minimum time upon notification of an advanced position to complete a transaction;

Limitation 6: forecast an expected duration time of the user;

Limitation 7: analyze data to determine attributes including user duration.
The examiner notes the limitations fall under two of the Groupings of Abstract Ideas - Certain Methods of Organizing Human Activity or Mental Processes, and/or an idea of itself.   

The claim can be classified under Certain Methods of Organizing Human Activity as these can be forms of fundamental economic principles or practices and/or commercial or legal interactions, including (an integrative queue management).

The claim can also be classified under Mental Processes, as the limitations covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “receive sale data; determine a location; pre-book checkout of a user; allow to monitor a progress; allow to dwell a minimum time upon notification of an advanced position to complete a transaction; forecast an expected duration time of the user; analyze data to determine attributes including user duration”, nothing in the claim element precludes the step from practically being performed in the mind. For example, the context of this claim encompasses the user manually performing such steps in the mind or by pencil/paper (i.e., receive, determine, allow, forecast, analyze). If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. 

Accordingly, the claim recites an abstract idea.

This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements – involving use of “wireless beacons deployed in a store to track a location of a smartphone in association with one point of sale to track the location of the smartphone”. These elements are recited at a high-level of generality (such that it amounts no more than mere instructions to apply the exception using a generic computer component). Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of involving use of an interactive queue management system to perform such steps amounts to no more than mere instructions to apply the exception using a generic computer component thus cannot provide an inventive concept.   

Further, dependent claims 22-30 define the same abstract idea noted above for claim 21. 

The dependent claims recite additional functions that describe the abstract idea and only generally link the abstract idea to a particular technological environment. Therefore, they are considered patent ineligible for the reasons given above. 

Viewed as a whole, these additional claim elements do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claims integrate the abstract idea into a practical application or amount to significantly more than the abstract idea itself. Therefore, the claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

To address this rejection, the examiner suggests reviewing the recent Federal Circuit Court decisions and USPTO guidelines related to U.S.C. 101 for guidance on what is considered statutory subject matter.

Double Patenting

9.	Claims 21-30 of the immediate application are patentably indistinct from claims 1-15 of Patent No. 10,867,295.  Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application.  Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

10.	Claims 21-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of Patent No. 10,867,295. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are directed to the same invention.

The mapping of exemplary claim 21 of the immediate application to exemplary claim 1 of the patent follows:

Immediate Application
Patent No.: 10,867,295
Claim 21. (Previously Presented) An interactive queue management system, comprising: wireless beacons deployed throughout aisles in a store to track a location of a smartphone within the store and deployed in association with the at least one point of sale to track the location of the smartphone at the at least one point of sale; and at least one server in communication with at least one point of sale via at least one wireless beacon among the beacons, said at least one server operable to enable the smartphone to: (a) receive point of sale data from the at least one wireless beacon; (b) determine a location of the smartphone relative to the at least one point of sale; (c) pre-book checkout of a user of the smartphone at the at least one point of sale; (d) allow the smartphone to monitor a progress of the at least one point of sale; and (e) allow the smartphone to dwell a minimum time at or near the at least one point of sale upon notification of an advanced position at the at least one point of sale to complete a transaction; wherein the at least one server is further operable to forecast an expected duration time of the user of the smartphone at the at least one point of sale; and wherein the at least one server is further operable to analyze point of sale data to determine attributes including user duration at the at least one point of sale.
Claim 1. An interactive queue management system, comprising: wireless beacons deployed throughout aisles in a store to track location of smartphones within the store and deployed in association with the at least one point of sale to track location of smartphones at the at least one point of sale; and at least one server in communication with at least one point of sale via at least one wireless beacon among the beacons, said at least one server configured to enable smartphones to: (a) receive point of sale data from the at least one wireless beacon; (b) determine a location of the smartphone relative to the at least one point of sale; (c) pre-book checkout of a user of the smartphone at the at least one point of sale; (d) allow the smartphones to monitor progress of the at least one point of sale; and (e) allow the smartphones to dwell a minimum time at or near the at least one point of sale upon notification of an advanced position at the at least one point of sale to complete a transaction; wherein the at least one server is further configured to forecast user expected duration time at the at least one point of sale based on at least one of: point of sale activity, smartphone location, and smartphone user activity history; and wherein the at least one server is further configured to analyze point of sale data to determine attributes including user duration at the at least one point of sale, item scan rate, and item processing time values.


Conclusion


11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The PTO 1449 forms have been reviewed and considered.

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Garcia Ade whose telephone number is (571)272-5586.  The examiner can normally be reached on Monday - Friday.

13.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian Zeender can be reached on 517-272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

14.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Garcia Ade/Primary Examiner, Art Unit 3627                                                                                                                                                                                                        
GARCIA ADE
Primary Examiner
Art Unit 3687




GA/Primary Examiner, Art Unit 3627